Citation Nr: 1410321	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for lumbosacral or cervical strain ("back disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran had active military service from March 1959 to February 1961. 

This case comes before the Board of Veterans Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for his back disability.  Specifically, the Veteran contends that his back disability is due to him carrying, loading and unloading 155mm rounds, and running and marching on cement while in service.  The Veteran's military occupational specialty was in field artillery.  

As evidence to support his claim, the Veteran submitted cervical and thoracolumbar benefit questionnaires that were completed by his private doctor.  These questionnaires clearly show that the Veteran has a current back disability.  At the time of these examinations, the Veteran told his doctor that he had neck and lower back pain in the Army.  Further, the Veteran's private doctor noted on the questionnaires that the Veteran had a cervical fusion procedure as well as a thoracolumbar fusion procedure at his L2-L5 vertebrae and screws placed at his L-5 vertebra.  See November 2012 VA Forms 21-0960M.  

As a result of the information provided by the Veteran's private doctor, the Board finds it necessary to remand this claim in order to obtain medical records regarding the surgical procedures performed on the Veteran's cervical and lumbar spine.  Currently there are no post-service treatment records in the file and these surgical records could provide important information for the Veteran's claim.




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete releases authorizing VA to obtain any records available regarding medical procedures performed on the Veteran's cervical and lumbar spine, to include any fusion of vertebrae or screws placed in the Veteran's spine, and he should complete releases for any other physicians who treated him for his lumbar or cervical spine symptoms after service.  

Efforts to obtain these records must be associate the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim (both lumbar and cervical spine disorders) based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



